DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 01/06/2022 has been received and entered.  Currently Claims 1, 3, 6-10, 12, 15-19 and 28 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Response to Arguments
Applicant argues on pages 9-11 of applicant’s remarks that the cited references fail to disclose or suggest “determining the target service protocol type of the access request according to the URL and the parameter information when the authentication is successful” as recited in the amended claims.
The examiner respectfully disagrees.  Straub teaches receiving a request including a url and parameter ([0036], [0054]-[0055]).  Authenticating the received request.  Security services associated with MCS 122 may protect the integrity of customer processes and enterprise data. To prevent system or data from being compromised, security authentication may occur when a request is received from client computing devices 104, 106, or 108. Security authentication may be performed before a request is dispatched for processing by cloud infrastructure system ([0058]-[0059]).  Straub further teaches processing the request to determine the target service protocol and translate the request to the target service protocol.  Protocol translators associated with MCS 122 may process a message to determine a communication protocol for a message and/or to convert a message to a communication protocol for a destination… The request may be converted from a format of a communication protocol supported by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-10, 15-16, 18-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Straub et al. US2016/0078006 hereinafter referred to as Straub, in view of Mohr US2010/0312863, and Ravichandran US2011/0178831.
As per claim 1, Straub teaches a method for converting access requests, the method performed by an apparatus communicatively coupled to a client and one or more servers and, comprising: receiving an access request sent by the client, the access request including a uniform resource locator (URL) and parameter information (Straub Fig. 1, paragraph [0024], [0035]-[0036], [0050], [0052], [0054]-[0055], [0068], receiving a request from a client, the request including a url and parameter); 
determining based on the request whether a target service protocol type corresponding to the request is one of a plurality of target service protocol types that are supported by the one or more servers (Straub paragraph [0052]-[0053], [0057], process the request to determine the target service protocol and translate the request to the target service protocol) (It is obvious to one of ordinary skill in the art that since the target service protocol corresponding to the request is determined and the request is translated to the target service protocol, the target service protocol is one of the plurality of protocols supported by the servers); 
determining the target service protocol type according to the request and the parameter information includes (Straub paragraph [0052]-[0053], [0057], process the request to determine the target service protocol and translate the request to the target service protocol):
performing authentication on the access request (Straub paragraph [0058]-[0059], authenticate user request.  Security services associated with MCS 122 may protect the integrity of customer processes and enterprise data. To prevent system or data from being compromised, security authentication may occur when a request is received from client computing devices 104, 106, or 108. Security authentication may be performed before a request is dispatched for processing by cloud infrastructure system); 
determining the target service protocol type of the access request according to the request and the parameter information (Straub paragraph [0052]-[0053], [0055], [0057], process the request to determine the target service protocol and translate the request to the target service protocol) (Although Straub does not explicitly disclose processing the request to determine the target service protocol when 
converting the access request according to the target service protocol type (Straub paragraph [0052]-[0053], [0057], process the request to determine the target service protocol and translate the request to the target service protocol); and 
sending the converted access request to a server of the one or more servers corresponding to the target service protocol type (Straub paragraph [0049], [0053]-[0054], [0057], send translated request to server).  
Straub does not explicitly disclose determining based on URL a target service protocol type corresponding to the URL.
Mohr teaches determining based on URL a target service protocol type corresponding to the URL (Mohr paragraph [0014], [0045], [0096], [0102], determine target service protocol based on url).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Straub with the teachings of Mohr to include determining based on URL a target service protocol type corresponding to the URL in order to correctly translate the request into a format for the target destination based on the target service.
Straub in view of Mohr does not explicitly disclose querying, according to target service type, a server configuration that corresponds to the target service type and is recorded in a failover component; and 
sending an access request to a server corresponding to the target service type according to the server configuration.
Ravichandran teaches querying, according to target service type, a server configuration that corresponds to the target service type and is recorded in a failover component (Ravichandran paragraph [0110], [0113], [0123]-[0126], [0129]-[0130], identify the type of request/service type for a service and 
sending an access request to a server corresponding to the target service type according to the server configuration (Ravichandran paragraph [0110], [0113], [0123]-[0126], [0129]-[0130], forwarding the request to a server based on the service type and a load balancing technique).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Straub in view of Mohr with the teachings of Ravichandran to include determining a server based on the service type before sending a request to the server in order to provide load balancing of client requests.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the service type of Ravichandran with the service protocol type of Straub in view of Mohr because the results would have been predictable and resulted in load balancing based on service protocol type.

As per claim 6, Straub in view of Mohr and Ravichandran teaches the method according to claim 1, further comprising: receiving result information returned by the server according to the converted access request (Straub paragraph [0049], [0055], [0057], receive response).  

As per claim 7, Straub in view of Mohr and Ravichandran teaches the method according to claim 6, further comprising:  processing the result information (Straub paragraph [0049], [0055], [0057], receive response and convert the response); and 


As per claim 9, Straub in view of Mohr and Ravichandran teaches the method according to claim 1, wherein before sending the converted access request to the server corresponding to the target service protocol type, the method further comprises: determining the server based on the target service protocol type, wherein the server is recorded in a failover component (Straub paragraph [0049], [0053]-[0054], [0057]; Ravichandran paragraph [0110], [0113], [0123]-[0126], [0129]-[0130], identify the type of request and determine the server for forwarding the request based on the service type and a load balancing technique).  

As per claims 10, 15-16 and 18-19, the claims claim an apparatus and a non-transitory computer readable medium essentially corresponding to the method claims 1, 6-7 and 9 above, and they are rejected, at least for the same reasons.

As per claim 28, Straub in view of Mohr and Ravichandran teaches the method according to claim 1, further comprising: recording the server configuration into the failover component; and indicating, by the failover component, to distribute the access request to the one or more servers (Straub paragraph [0049], [0052]-[0054], [0057], service protocol type; Ravichandran paragraph [0110], [0113], [0123]-[0126], [0129]-[0130], identify the type of request/service type for a service, determine the server from the server pools based on the service type and a load balancing technique, and forwarding the request to the determined server.  A status of all the servers is also maintained.)(One of ordinary skill in the art would recognize that a server configuration is stored and queried in order to identify the service type of the request, to determine a server group among the server pools for forwarding the request, and to determine a specific server in the server group for forwarding the request).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Straub in view of Mohr and Ravichandran, and further in view of Cen et al. US2009/0328174 hereinafter referred to as Cen.
As per claim 3, Straub in view of Mohr and Ravichandran teaches the method according to claim 1.
Straub in view of Mohr and Ravichandran does not explicitly disclose wherein authentication on access request comprises: matching authentication parameter information in access request with token information of a token center, 
wherein the authentication on the access request is successful in response to the authentication parameter information matching the token information.  
Cen teaches wherein authentication on access request comprises: matching authentication parameter information in access request with token information of a token center (Cen paragraph [0069], [0079]-[0080], [0091], comparing information in the request with token information), 
wherein the authentication on the access request is successful in response to the authentication parameter information matching the token information (Cen paragraph [0069], [0079]-[0080], [0091], authentication is successful when token exists and is valid).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Straub in view of Mohr and Ravichandran with the teachings of Cen to include authenticating requests based on token information because the results would have been predictable and resulted in authenticating the access request based on token information.

As per claim 12, the claim claims an apparatus essentially corresponding to the method claim 3 above, and is rejected, at least for the same reasons.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Straub in view of Mohr and Ravichandran, and further in view of Mohri et al. US2008/0147842 hereinafter referred to as Mohri.
As per claim 8, Straub in view of Mohr and Ravichandran teaches the method according to claim 7.
Straub in view of Mohr and Ravichandran does not explicitly disclose wherein processing of result information comprises at least one of data modification, compression, and masking.  
Mohri teaches wherein processing of result information comprises at least one of data modification, compression, and masking (Mohri paragraph [0035]-[0036], [0065], converting response data).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Straub in view of Mohr and Ravichandran with the teachings of Mohri to include converting data in order to provide the data into formats that can be processed by the respective entities.

As per claim 17, the claim claims an apparatus essentially corresponding to the method claims 8 above, and is rejected, at least for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HENRY TSANG/Primary Examiner, Art Unit 2495